Citation Nr: 1029937	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  07-14 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for joint pain due to an 
undiagnosed illness and/or fibromyalgia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jill Anderson, Law Clerk


INTRODUCTION

The Veteran retired from active duty in March 1995 with 22 years 
of service. 

This matter is on appeal from the St. Louis, Missouri, Department 
of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that in his January 2007 notice of 
disagreement, the Veteran set forth claims for service 
connection for fatigue, memory loss, and unexplained 
weight loss.  He also set forth an application to reopen 
his claim for headaches.  These issues have not yet been 
adjudicated.  The Board does not have jurisdiction over 
these issues and, therefore, refers them to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater 
of Operations during the Persian Gulf War.  

2.  The Veteran is shown to have experienced joint pain in his 
wrists, elbows, shoulders, hips, knees, and ankles in service 
following his participation in the Persian Gulf War and on 
continuous basis since his discharge from active service.  

3.  The currently-demonstrated joint pains are not shown to be 
due to a known clinical diagnosis or an identified underlying 
disease process that is not linked to service.  


CONCLUSION OF LAW

Joint pain of the wrists, elbows, hips, knees, and ankles is 
presumed to be due to an undiagnosed illness resulting from 
active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103(a), 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.317 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for joint pain, to include 
fibromyalgia and/or an undiagnosed illness resulting from Persian 
Gulf War service.  In his May 2006 claim application, he stated 
that he had constant aching pain in every joint, that he was 
diagnosed with fibromyalgia, and that he sought service 
connection for "Gulf War Syndrome." 

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2009).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b)(2009).  

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active military, 
naval, or air service in the Southwest Asia Theater of Operations 
during the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011.  38 U.S.C.A. § 1117(a)(1) (West 
2002); 38 C.F.R. § 3.317(a)(1) (2009).  

Compensation may be paid under 38 C.F.R. § 3.317 for a disability 
which cannot, based on the facts of the particular veteran's 
case, be attributed to any known clinical diagnosis.  The fact 
that the signs or symptoms exhibited by the veteran could 
conceivably be attributed to a known clinical diagnosis under 
other circumstances not presented in the particular veteran's 
case does not preclude compensation under § 3.317.  VAOPGCPREC 8-
98 (Aug. 3, 1998) (published at 63 Fed. Reg. 56,703 (1998)).  

In the case of claims based on undiagnosed illness under 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct 
service connection," there is no requirement that there be 
competent evidence of a nexus between the claimed illness and 
service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  
Further, lay persons are competent to report objective signs of 
illness.  Id.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to a physician, and other, non-medical indicators that are 
capable of independent verification.  To fulfill the requirement 
of chronicity, the illness must have persisted for a period of 
six months.  38 C.F.R. § 3.317(a)(2), (3).  

Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, 1) fatigue; 2) signs or 
symptoms involving skin; 3) headache; 
4) muscle pain; 5) joint pain; 6) neurological signs or symptoms; 
7) neuropsychological signs or symptoms; 8) signs or symptoms 
involving the respiratory system (upper or lower); 9) sleep 
disturbances; 10) gastrointestinal signs or symptoms; 11) 
cardiovascular signs or symptoms; 12) abnormal weight loss; and 
13) menstrual disorders.  38 C.F.R. § 3.317(b).  

Compensation, however, shall not be paid under this section if: 
1) there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in the 
Southwest Asia Theater of Operations during the Persian Gulf War; 
2) if there is affirmative evidence that an undiagnosed illness 
was caused by a supervening condition or event that occurred 
between a veteran's most recent departure from active duty in the 
Southwest Asia Theater of Operations during the Persian Gulf War 
and the onset of the illness; or 3) if there is affirmative 
evidence that the illness is the result of the Veteran's own 
willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).  

The term "Persian Gulf Veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of Operations during the Persian Gulf War.  38 C.F.R. § 
3.317(d)(1).  The Southwest Asia Theater of Operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317(d)(2).  

Here, the Veteran seeks service connection for fibromyalgia, 
described as joint pain, fatigue, memory loss, headaches, and 
unexplained weight loss.  As discussed above, the RO adjudicated 
only the issue of joint pain/fibromyalgia and the other issues 
are being referred.  Therefore, the Board will determine whether 
the Veteran's joint pain, as due to fibromyalgia, an undiagnosed 
illness, or something else, is service connected.  

The Board observes first that the Veteran served in the Persian 
Gulf.  A May 1992 medical record states that he was deployed from 
August 1990 to March 1991.  Further, his DD-214 showed that he 
received the Southwest Asia Service Medal and the Kuwait 
Liberation Medal.  To receive either medal, the Veteran had to 
have served in the Persian Gulf.  

Next, the service treatment records show that the Veteran 
complained of right shoulder pain in January 1991 and of left 
elbow pain in August 1994.  On the medical history at separation, 
he indicated that he had swollen or painful joints.  

There are various post-service complaints of joint pain.  In both 
medical examinations and correspondence with the VA, the Veteran 
complained of elbow and knee bursitis (August 1995); multiple 
joint stiffness (August 1997); low back pain, knee pain, and hand 
stiffness (November 1997); pain in his wrists, elbows, hips, 
knees, and ankles (September 2005); aching pain in every joint 
(May 2006, January, May, June 2007); and aches in his feet, 
knees, elbows, wrists, and shoulders (March 2007).  

The Veteran was provided an August 1995 VA examination for his 
knee and elbow bursitis.  He stated that he had a history of knee 
and elbow joint bursitis.  There was no pain upon testing.  The 
examiner stated that knee and elbow bursitis had apparently 
completely resolved.  

The Veteran underwent another VA examination in June 2007 for his 
joint pain.  He reported increasing joint pain starting two years 
previously, dating the onset to 2005.  He stated that the pain 
started out as mild and had worsened.  The examiner determined 
that there were no trigger points and, therefore, that he could 
not diagnose fibromyalgia.  The examiner went on to state that 
arthritis was a possibility but that the etiology of his symptoms 
could not be determined.  

The service treatment records show complaints of joint pains in 
service and the medical evidence reflects that the Veteran 
currently experiences joint pain.  Although the joint pain has 
been linked to various diagnoses over the years, such as 
bursitis, those disorders are not currently shown.  

For example, although the Veteran was diagnosed with bursitis 
while in service, the August 1995 examination stated that the 
bursitis was completely resolved.  Further, although he was 
diagnosed with degenerative joint disease in October 2006, the 
examiner did not perform x-rays and he later determined that the 
accurate diagnosis was actually fibromyalgia.  

Finally, although the Veteran was twice tentatively diagnosed 
with fibromyalgia (September 2005 and May 2007), the Board points 
out that fibromyalgia is one of the diseases listed under 38 
C.F.R. § 3.317.  Therefore, even if the Board assumes that he has 
fibromyalgia, the Board can still grant compensation under 
38 C.F.R. § 3.317.  

Based on the above, and in light of 38 U.S.C.A. § 5107(b), the 
Board grants service connection for joint pain to the wrists, 
elbows, shoulders, hips, knees, and ankles because those are the 
symptoms that have persisted for more than a period of six 
months, as required by 38 C.F.R. § 3.317(a)(4).  Additionally, as 
pain of these joints is disabling to at least a degree of 10 
percent, the Board finds that service connection for the joint 
pains on a presumptive basis as due to an undiagnosed illness is 
warranted.  

In this regard, the Board notes that lay persons are competent to 
report objective signs of illness.  Objective indications of 
chronic disability, however, must include both "signs," in the 
medical sense of objective evidence perceptible to a physician, 
and other, non-medical indicators that are capable of independent 
verification.  In this case, the evidence supports a grant of 
service connection for joint pain due to an undiagnosed illness.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and need not be further 
considered.  


ORDER

Service connection for joint pain due to an undiagnosed illness 
is granted.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


